Title: To Benjamin Franklin from Michel-Alain Chartier de Lotbinière, 24 December 1778
From: Lotbinière, Michel-Alain Chartier de
To: Franklin, Benjamin


au chateau de merré près tours ce 24 decembre1778.—
Voici bien du tems, Monsieur, que je n’ai eu l’honneur de vous voir, ni celui de m’entretenir avec vous, ce qui a fait un grand vuide en moi, vous n’en doutez nullement je l’espere. La perte qu’une de mes belle soeur avoit fait tout a coup de son mari en mai, m’obligea a m’y porter de suite pour sa consolation; mais n’y pouvant rester cette fois que tres peu par des affaires assez importantes qui demandoient ma présence a paris, et la voyant dans un Embarras affreux par un chateau commencé et a peine a moitié alors, je lui promis de la venir rejoindre le plutost possible pour lui sauver majeure partie de ses peines et soins, et c’est ce que j’ai fait aussitost que mes affaires de paris ont pu me permettre de m’absenter: vous ne doutez nullement je le crois de toute la fatigue a laquelle j’ai eté exposée depuis que je suis en campagne, surtout par les tems affreux que nous avons eu constamment tout l’automne, et jusqu’a il y a dix jours, avec la charge que je m’etois imposé; mais je ne puis qu’en etre doublement charmé; puisque, outre le service que j’ai rendu a ma belle soeur, j’ai eté a même de m’essayer assez pour me bien assurer que j’ai encore, et pour un tems assez long, toute la vigueur que je me suis jamais vû, ce qui pourroit ne nous point etre inutile avant peu.—
J’ai reçu depuis huit jours successivement trois Lettres de mon fils, de made. de Lotbiniere, et de ma fille et par duplicata: mon fils, qui avec toute la famille se tient niché dans sa seigneurie de vaudreuil sans se montrer a montreal que pour le moment ou ses plus grandes affaires l’y appellent, me marque d’etre bien tranquile sur son compte; qu’il est a présent plus que convaincu de la folie qu’il y a a vouloir se prêter au Besoin du gouvernement sous lequel il a le malheur de vivre pour l’instant; que quelques mouvemens qu’il se fasse dans le pays et quand le Diable devroit se montrer par le coté des Rapides, rien ne sera capable de le Démarrer de sa maison: quoiqu’il en soit monsieur, et dans le cas de mouvement de la part des Etats unis de l’amerique sur le Canada, j’espere de l’amitié que vous m’avez montré que vous le recommanderiez, et ma famille au Congrès de manière qu’il ne peut leur etre fait aucuns torts par aucun de ceux que vous emploiriez de ce côté; pour d’insulte, je n’en parle pas: ils sont incapables d’en faire a personne, encore moins a ceux de l’Espéce dont il s’agit: Je me flatte également que vous aurez recommandé au Congrès l’affaire de mes deux seigneuries a la tête du lac champlain avec toute la chaleur que vous m’avez promis devoir y employer, lorsque j’ai eu l’honneur de vous remettre les papiers a l’apui de mes droits incontestables sur ces deux seigneuries, et si vous en avez desja reçu réponse, vous m’obligeriez le plus sensiblement de vouloir bien m’en dire quelque chose.
Il paroitroit Monsieur, par la gazette de france et le Courrier de l’Europe, que les anglois sentent enfin toute la folie a eux d’avoir cherché si longtems a vous réduire, et qu’ils se disposent a vous abandonner ne pouvant faire mieux. Comment la morgue Britannique pourrat’elle s’accommoder d’une démarche aussi humiliante, après tout l’orgueil qu’ils ont montré dans le principe. Comme ce sera bien malgré eux, ne doutez pas qu’ils n’agissent en désespérés; ainsi je pense bien que vôtre recommandation la plus grande auprès du Congrès, sera de les observer avec le plus grand soin jusqu’au bout, sans se relacher un moment sur l’attention qu’on y doit donner tant qu’il en existera un seul sur toute la surface de ce continent. J’espere Monsieur que vous voudrez bien ne me rien cacher de tout ce que vous pourrez communiquer a ceux intgerressés a la cause, et croyez que bien peu d’eux n’y pourront prendre un intéret aussi grand que moi. Vous connoissez d’assez longue date mon zêle a cette occasion, et loin de s’etre refroidi, il semble s’augmenter chaque jour (et il pourroit ne vous point etre inutile dans plus d’une circonstance).
Je n’ai pas besoin, Monsieur, du sujet de ce renouvellement d’année, pour ajouter a la certitude que vous avez depuis longtems de mon attachement sans bornes a vôtre personne qui durera autant que moi; non plus que pour etre bien persuadé des voeux constans que je fais pour vous voir jouir de la felicité la plus parfaite, de l’accomplissement de ce que vous désirez le plus (et vous y touchez presque), ainsi que du respect infini avec lequel je ne cesserai d’etre Monsieur Vôtre tres humble et tres obeissant serviteur
Lotbiniere

Mon addresse veritable a Tours, chez Made Le Roux Rue de la galère.—
Oseroisje vous prier, Monsieur, de vouloir bien rappeler mon Souvenir a Mr. vôtre fils, a Mr. adams et autres de nos amis, en leur exprimant de ma part les choses les plus particulieres et les plus gracieuses.—

 
Notation: Lotbiniere 24e. Xbre. 1778 Tours.
